Case 2:21-cv-00211-DDP-GJS Document 26 Filed 09/01/21 Page 1 of 5 Page ID #:160



  1
  2
  3                                                                       O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    EDGARDO DIAZ,                     )   Case No. CV 21-00211 DDP (GJSx)
                                        )
12                      Plaintiff,      )
                                        )   ORDER GRANTING DEFENDANT TESLA
13         v.                           )   ENERGY OPERATIONS, INC.’S MOTION
                                        )   TO COMPEL ARBITRATION
14    TESLA ENERGY OPERATIONS,          )
      INC.,                             )
15                                      )   [Dkt. 14]
                        Defendants.     )
16
17
           Presently before the court is Defendant Tesla Energy
18
      Operations, Inc. (“Tesla”)’s Motion to Compel Arbitration.          Having
19
      considered the submissions of the parties and heard oral argument,
20
      the court grants the motion and adopts the following Order.
21
      I.   Background
22
           In 2015, Plaintiff, a resident of Maryland, signed a “Power
23
      Purchase Agreement” (the Agreement), under which Solar City, a
24
      Tesla entity, would install solar panels on Plaintiff’s home.
25
      (Complaint ¶ 9.)    Under the Agreement, Plaintiff would not own any
26
      of the equipment, but would instead pay Tesla for solar panel-
27
      produced electricity at a pre-arranged rate.        (Id.)
28
Case 2:21-cv-00211-DDP-GJS Document 26 Filed 09/01/21 Page 2 of 5 Page ID #:161



  1         The Agreement includes an arbitration provision within a
  2   section titled, “Applicable Law; Arbitration” (“the Arbitration
  3   Provision”).   (Declaration of Brionne Collins, Ex. 1.)         The
  4   Arbitration Provision states that the Agreement shall be governed
  5   by the law of the customer’s home state, and that “any dispute,
  6   claim, or disagreement . . . shall be resolved exclusively by
  7   arbitration” administered by JAMS (formerly Judicial Arbitration
  8   and Mediation Services, Inc.).      (Collins Decl., Ex. 1 at 10.)       The
  9   Arbitration Provision also invokes JAMS’ “Streamlined Arbitration
10    Rules.”   (Id.)
11          In 2020, Plaintiff attempted to refinance his home mortgage
12    and discovered that a credit report furnished by non-moving
13    Defendant Equifax Information Services, LLC (“Equifax”) listed a
14    debt owed to Tesla.    (Complaint ¶ 10.) Plaintiff disputed the
15    report, but was informed by Equifax that the report was accurate,
16    and would continue to list an unsecured loan from Tesla with a
17    balance of approximately $21,000.        (Complaint ¶¶ 11-13.)    Plaintiff
18    alleges that this loan item reduced his credit score, impaired his
19    ability to obtain credit, caused him significant stress and lack of
20    sleep, and interfered with his personal relationships and his
21    ability to perform work tasks.      (Compl. ¶ 14.)
22          Plaintiff’s Complaint alleges a cause of action under the Fair
23    Credit Reporting Act against both Tesla and Equifax, and a cause of
24    action under California Business & Professions Code Section 17200
25    against the former alone.     Tesla now seeks to dismiss or stay all
26    claims against it, pursuant to the Arbitration Provision of the
27    Agreement.
28    II.   Legal Standard

                                           2
Case 2:21-cv-00211-DDP-GJS Document 26 Filed 09/01/21 Page 3 of 5 Page ID #:162



  1        The Federal Arbitration Act (“FAA” or “Act”) requires courts
  2   to enforce covered arbitration agreements according to their terms.
  3   Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019) (citing 9
  4   U.S.C. § 2).   “Arbitration is a matter of contract and a party
  5   cannot be required to submit to arbitration any dispute which he
  6   has not agreed so to submit.”      AT&T Techs., Inc. v. Comm’ns Workers
  7   of Am., 475 U.S. 643, 648 (1986) (citations omitted).          “The court’s
  8   role under the Act is [ ] limited to determining (1) whether a
  9   valid agreement to arbitrate exists and, if it does, (2) whether
10    the agreement encompasses the dispute at issue.”         Chiron Corp. v.
11    Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)).
12    “If the response is affirmative on both counts, then the Act
13    requires the court to enforce the arbitration agreement in
14    accordance with its terms.”     Id.
15         The “party seeking to compel arbitration has the burden under
16    the FAA to show (1) the existence of a valid, written agreement to
17    arbitrate; and, if it exists, (2) that the agreement to arbitrate
18    encompasses the dispute at issue.”        Ashbey v. Archstone Property
19    Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015).         “When
20    determining whether a valid contract to arbitrate exists, [courts]
21    apply ordinary state law principles that govern contract
22    formation.”    Davis v. Nordstrom, Inc., 755 F.3d 1089, 1093 (9th
23    Cir. 2014) (citing Ferguson v. Countrywide Credit Indus., Inc., 298
24    F.3d 778, 782 (9th Cir. 2002)).       When the court is satisfied that
25    an agreement to arbitrate exists, the policy favoring arbitration
26    comes into play, and “ambiguities about the scope of an arbitration
27    agreement must be resolved in favor of arbitration.”         Lamps Plus,
28    139 S. Ct. at 1418-19.

                                            3
Case 2:21-cv-00211-DDP-GJS Document 26 Filed 09/01/21 Page 4 of 5 Page ID #:163



  1   III. Discussion
  2        As stated above, the Arbitration Provision purports to apply
  3   to “any dispute, claim, or disagreement” between Plaintiff and
  4   Tesla.   Plaintiff does not dispute that he entered into the
  5   Agreement, nor that the phrase “any dispute, claim, or
  6   disagreement” covers Plaintiff’s credit reporting issue.          Plaintiff
  7   instead argues, by reference solely to California rather than
  8   Maryland law, that portions of the Arbitration Provision are
  9   unconscionable and, therefore, unenforceable.        (Opposition at 5.)
10         As an initial matter, Plaintiff’s contention that a single
11    unconscionable provision “in an arbitration agreement would render
12    the arbitration agreement unenforceable in its entirety” is an
13    overstatement, even of California law.       (Opp. at 11:14-15.)      “[A]s
14    a matter of substantive federal arbitration law, an arbitration
15    provision is severable from the remainder of the contract.”
16    Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445 (2006).
17    “California law grants courts the discretion either ‘to sever an
18    unconscionable provision or refuse to enforce the contract in its
19    entirety.’”   Ingle v. Cir. City Stores, Inc., 328 F.3d 1165, 1180
20    (9th Cir. 2003) (quoting Cir. City Stores, Inc. v. Adams, 279 F.3d
21    889, 894 (9th Cir. 2002)).     Although Plaintiff is correct that the
22    court in Adams did invalidate an entire dispute resolution
23    agreement, it did so not because a single provision was
24    unconscionable, but because “the objectionable provisions
25    pervade[d] the entire contract.”      Adams, 279 F.3d at 896.
26         More fundamentally, although Plaintiff here does assert that
27    several of the Arbitration Provisions are substantively
28    unconscionable, the Arbitration Agreement delegates decisionmaking

                                           4
Case 2:21-cv-00211-DDP-GJS Document 26 Filed 09/01/21 Page 5 of 5 Page ID #:164



  1   authority over questions of unconscionability to the arbitrator.1
  2   The Arbitration Provision states that JAMS Streamlined Arbitration
  3   Rules shall apply.     One of those rules provides that “arbitrability
  4   disputes, including disputes over the . . . validity . . . of the
  5   agreement under which arbitration is sought . . . shall be
  6   submitted to and ruled on by the Arbitrator.”        (Declaration of Marc
  7   C. Mao in Support of Motion, ¶ 6.)       Certain “gateway” issues,
  8   including the validity of an arbitration agreement, may be
  9   delegated to an arbitrator, provided that an agreement “clearly and
10    unmistakably” delegates such authority.       Brennan v. Opus Bank, 796
11    F.3d 1125, 1130 (9th Cir. 2015).      The Ninth Circuit has held that
12    the incorporation of a third party arbitration organization’s rules
13    “constitutes clear and unmistakable evidence that contracting
14    parties agreed to arbitrate arbitrability.”        Id.   Accordingly, this
15    Court cannot reach Plaintiff’s unconscionability arguments, which
16    must instead be presented to the arbitrator.
17    IV.   Conclusion
18          For the reasons stated above, Tesla’s Motion to Compel
19    Arbitration is GRANTED.     All claims against Tesla are dismissed,
20    pending arbitration.
21
      IT IS SO ORDERED.
22
23
      Dated: September 1, 2021
24                                                DEAN D. PREGERSON
                                                  United States District Judge
25
26
            1
             Plaintiff’s argument regarding procedural unconscionability
27    is based solely upon the contention that the Power Purchase
      Agreement is a contract of adhesion, without reference to Maryland
28    law.

                                           5
